 
 
I 
111th CONGRESS 1st Session 
H. R. 4058 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2009 
Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to establish the Veterans to Work program providing for the employment of individuals, especially veterans, who participate in apprenticeship programs on designated military construction projects, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans to Work Pilot Program Act of 2009. 
2.Veterans to Work pilot program 
(a)Veterans to Work programSubchapter III of chapter 169 of title 10, United States Code, is amended by inserting after section 2856 the following new section: 
 
2857.Veterans to Work Pilot Program  
(a)Pilot program; purposesThe Secretary of Defense shall establish the Veterans to Work pilot program to determine— 
(1)the maximum feasible extent to which apprentices may be employed to work on military construction projects designated under subsection (b); 
(2)the maximum feasible extent to which the apprentices so employed are veterans; and 
(3)the feasibility of expanding the employment of apprentices to military construction projects in addition to those projects designated under subsection (b). 
(b)Designation of military construction projects for pilot program 
(1)For each of fiscal years 2011 through 2015, the Secretary of Defense shall designate for inclusion in the pilot program not less than 20 military construction projects (including unspecified minor military construction projects under section 2805(a) of this title) that will be conducted in that fiscal year.  
(2)In designating military construction projects under this subsection, the Secretary of Defense shall— 
(A)to the greatest extent possible, designate military construction projects that are located where there are veterans enrolled in qualified apprenticeship programs or veterans who could be enrolled in qualified apprenticeship programs in a cost-effective, timely, and feasible manner;  
(B)ensure geographic diversity among the military construction projects designated; and 
(C)select projects to be carried out in the continental United States, Alaska, Hawaii, Guam, Puerto Rico, the Northern Mariana Islands, and the United States Virgin Islands.  
(3)Unspecified minor military construction projects may not exceed 40 percent of the military construction projects designated under this subsection for a fiscal year.  
(c)Contract ProvisionsAny agreement that the Secretary of Defense enters into for a military construction project that is designated for inclusion in the pilot program shall ensure that, to the maximum extent feasible, apprentices shall be employed on that military construction project and that, to the maximum extent feasible, such apprentices shall be veterans.  
(d)Qualified apprenticeship and other training programs 
(1)Participation by each contractor requiredEach contractor and subcontractor that seeks to provide construction services on projects designated by the Secretary pursuant to subsection (b) shall submit adequate assurances with its bid or proposal that it participates in a qualified apprenticeship or other training program for each craft or trade classification of worker that it intends to employ to perform work on the project. 
(2)Definition of qualified apprenticeship or other training programs 
(A)In generalFor purposes of this section, the term qualified apprenticeship or other training program means an apprenticeship or other training program that qualifies as an employee welfare benefit plan, as defined in section 3(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(1)). 
(B)Certification of other programs in certain localitiesIn the event that the Secretary of Labor certifies that a qualified apprenticeship or other training program (as defined in subparagraph (A)) for a craft or trade classification of workers that a prospective contractor or subcontractor intends to employ, is not operated in the locality where the project will be performed, an apprenticeship or other training program that is not an employee welfare benefit plan (as defined in such section) may be certified by the Secretary as a qualified apprenticeship or other training program provided it is registered with the Office of Apprenticeship of the Department of Labor, or a State apprenticeship agency recognized by the Office of Apprenticeship for Federal purposes.  
(e)Report 
(1)Not later than 150 days after the end of each fiscal year during which the pilot program is active, the Secretary of Defense shall submit to Congress a report that includes the following: 
(A)The progress of designated military construction projects and the role of apprentices in achieving that progress. 
(B)Any challenges, difficulties, or problems encountered in recruiting apprentices or in recruiting veterans to become apprentices. 
(C)Cost differentials in the designated military construction projects compared to similar projects completed contemporaneously, but not designated for the pilot program. 
(D)Evaluation of benefits derived from employing apprentices, including the following: 
(i)Workforce sustainability. 
(ii)Workforce skills enhancement. 
(iii)Increased short- and long-term cost-effectiveness. 
(iv)Improved veteran employment in sustainable wage fields. 
(E)Any additional benefits derived from employing apprentices and veteran apprentices. 
(F)Recommendations on how to more effectively employ apprentices in subsequent fiscal years. 
(G)Any other information the Secretary of Defense determines appropriate. 
(2)Not later than March 1, 2016, the Secretary of Defense shall submit to Congress a report that— 
(A)analyzes the pilot program in terms of its effect on the sustainability of a workforce to meet the military construction needs of the Armed Forces; 
(B)studies overall improvements in veteran employment in sustainable wage fields or professions; and 
(C)makes recommendations on the continuation, modification, or expansion of the pilot program on the basis of such factors as the Secretary of Defense determines appropriate, including the following: 
(i)Workforce sustainability. 
(ii)Cost-effectiveness. 
(iii)Community development. 
(f)DefinitionsIn this section: 
(1)The term apprentice means an individual who is employed pursuant to, and individually registered in, a qualified apprenticeship or other training program, as defined in subsection (d)(2)(A) or other apprenticeship or training programs recognized in accordance with subsection (d)(2)(B). 
(2)The term pilot program means the Veterans to Work pilot program established under subsection (a). 
(3)The term State means any of the States, the District of Columbia, or territories of Guam, Puerto Rico, the Northern Mariana Islands, and the United States Virgin Islands. 
(4)The term veteran has the meaning given such term under section 101(2) of title 38. . 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2856 the following new item:  
 
 
2857. Veterans to Work Pilot Program.. 
 
